HUGHES, J.
By the terms of his will, it is made very clear that this expense was to be made a charge against his estate, and we entertain no doubt but that she is entitled to at least a judgment against his administrator requiring the allowance of this claim as a valid one against his estate.
The manner in which this claim will be paid and the property out of which the same shall be realized, is a matter to be worked out in the probate court by the administrator of his estate.
For these reasons, the demurrer should be overruled.
Before Judgese Hughes, Justice and Crow.